Madsen, C.J.
¶39 (concurring/dissenting) — The majority concludes that a stepparent can seek custody of a child as a de facto parent. I disagree. First, when a parent marries, the parent is highly likely to encourage her spouse, the stepparent, in pursuit of a harmonious family life that includes a loving relationship with her child together with shared responsibilities of child-rearing. This encouragement does not mean that the parent consents to a permanent, lifelong parent-child relationship between her child *246and the stepparent if the marriage should end. And, as this court has previously noted, the de facto parent test is too easily met in the stepparent-child setting. Facts that lend themselves to an inference of consent to a parent-child relationship are indistinguishable from facts that show the parent wants the marriage to prevail and a family unit to be formed. When the marriage ends, the inference is no longer justifiable.
¶40 Much more importantly, the majority impermissibly overrides a parent’s fundamental constitutional rights to the care, custody, and control of her child. Interference with a fit parent’s parenting decision to maintain custody of her child is permissible only if the stepparent makes a substantial showing that placement with the fit parent would result in actual detriment to the child’s growth and development. Our cases and those of the Court of Appeals demand this proof when a stepparent seeks custody of a child because the stepparent is a nonparent. There is nothing about the stepparent setting that shows a lesser standard meets constitutional requirements, and our cases are clearly to the contrary.
¶41 The majority’s relaxed standard for removing custody decision-making from the parent will disproportionately impact women, and statistically many of these women will live in poverty with limited resources to oppose legal actions for custody.5 The majority approval of de facto parent claims will also support custody actions by unmarried, former cohabitating partners of a parent because the same analysis that the majority applies in the stepparent *247context will as readily apply to the unmarried partner who for a time shares family life with the parent.
¶42 Finally, the statutes that apply to this case are the third party custody statutes in chapter 26.10 RCW. The majority and Justice Wiggins in his dissent-in-part discuss other recent legislative enactments, reaching different conclusions about their meaning and effect. They would be better advised to address these recent statutes when their application is squarely presented.
Discussion
¶43 In In re Parentage of M.F., 168 Wn.2d 528, 228 P.3d 1270 (2010), we held that the common law de facto parent theory does not apply in the stepparent-stepchild context. The majority says, however, that here, unlike in M.F., a statutory “gap” exists that prevents Michael Holt (Michael) from petitioning for parentage. Majority at 240.
¶44 We concluded in M.F. that the stepparent could seek legal custody of the stepchild under the third party custody statutes and therefore there was no need to recognize a common law theory. M.F., 168 Wn.2d at 532-33. Our holding was not limited to the facts, however. Indeed, development of the third party custody statutes has proceeded hand in hand with custodial actions brought by stepparents, as recognized in M.F., and no “gap” exists. See id. As we explained in M.F., in In re Marriage of Allen, 28 Wn. App. 637, 645, 626 P.2d 16 (1981), the trial court had awarded custody of the child to a nonparent, the stepmother, in the “best interests of the child.” Unlike the child’s father, the stepmother was fluent in sign language and heavily involved in the special educational environment necessary for the growth and development of the child, who was deaf and needed a special environment at home. Id. at 640-42.
|45 The Court of Appeals upheld the custody determination but rejected the “best interests of the child” standard as being applicable only in actions between parents under *248existing custody provisions in former chapter 26.09 RCW, modeled on the uniform marriage and divorce act. The Court of Appeals instead upheld the custody decision after determining that the parent’s constitutional rights were outweighed because actual detriment to the child would result from placement with the fit father, who could not effectively communicate with the child. Id. at 641, 649.
¶46 The legislature subsequently approved Allen’s heightened standard of proof. In 1987, the legislature enacted third party custody statutes separate from the statutory scheme that applies as between the parents. The third party custody statutes were explicitly intended to reenact and continue the existing law that applied to actions involving third party custody of children to distinguish this body of law from the custody provisions of chapter 26.09 RCW. See In re Custody of Stell, 56 Wn. App. 356, 364-65, 783 P.2d 615 (1989) (discussing this history); RCW 26.10.010.
¶47 Although one of the third party custody statutes that was enacted, RCW 26.10.100, then stated and continues to state that custody will be determined in the “best interests of the child,” in actions involving a nonparent the actual detriment requirement must be met to permit interference with a fit parent’s child-rearing decisions. This is because of the legislature’s express continuation of the existing law pertaining to third parties and because of the parent’s constitutional rights. The analysis from Allen continues to apply if the child is in the custody of a parent and a stepparent/third party seeks custody, i.e., the heightened, constitutionally mandated standard controls, as explained in Allen and its progeny. This is part and parcel of the body of third party custody law that the legislature reenacted and continued in 1987. As in Allen, the Court of Appeals in Stell concluded that in a custody proceeding involving a parent and a nonparent, the nonparent is required to show that the child’s parents are unfit or that placing the child with them would be actually detrimental to the child’s growth and development. Stell, 56 Wn. App. at 365.
*249¶48 In 2006, we decided In re Custody of Shields, 157 Wn.2d 126,136 P.3d 117 (2006). Shields, like Allen, involved a stepparent seeking custody after marriage to the child’s parent ended.
¶49 We expressly recognized that a stepparent is a nonparent. Id. at 141 (observing that in Allen custody was awarded “to a nonparent, the stepmother”). We held:
When applied properly . . . the actual detriment standard is constitutional. The State has a compelling interest in protecting children’s welfare, and the remedy is narrowly tailored to meet the State’s interest. Under the heightened standard, a court can interfere only with a fit parent’s parenting decision to maintain custody of his or her child if the nonparent demonstrates that placement of the child with the fit parent will result in actual detriment to the child’s growth and development. . . .
... [W]hen this heightened standard is properly applied, the requisite showing required by the nonparent is “substantial,” ... and a nonparent will generally be able to meet this test in only “extraordinary circumstances.”
Id. at 144-45 (citations omitted).
¶50 Thus, we determined in Shields that a stepparent was a nonparent subject to provisions in chapter 26.10 RCW and to the heightened constitutional standard that must be applied when the custody issue is between a parent and a nonparent.
¶51 Then, when we were asked to decide that a stepparent was a de facto parent in M.F., we recounted this history and said that in Shields, where the action was brought by a stepparent, “we confirmed that under chapter 26.10 RCW[, the third party custody scheme,] a third party may be granted custody” only when the third party demonstrates “that placement of the child with the fit parent will result in actual detriment to the child’s growth and development.” M.F., 168 Wn.2d at 533; Shields, 157 Wn.2d at 144.
¶52 Thus, our state decisional and statutory law has heretofore provided that a stepparent is a nonparent third party for purposes of custody actions. The legislature has *250confirmed that the third party custody statutes and associated existing body of law applies to stepparents. Under this continued body of law, stepparents, as third parties, must show either that the parent is unfit or that placement of the child with the parent is actually detrimental to the child’s growth and development before the parent’s constitutional rights to the care, custody, and control of the child may be invaded.
¶53 The majority fails to adhere to our precedent, fails to defer to the legislature’s express intent when enacting the third party custody statutes, and fails to protect a parent’s constitutional rights.
¶54 The majority says, however, that the facts here are unlike those in M.F. and they support the conclusion that no statutory avenue for seeking custody exists, unlike in M.F. In every case facts will vary. This is not a reason to say a statutory gap exists. More importantly, the legislature’s reenactment and continuation of existing law after Allen provided an accessible “avenue ... for a stepparent seeking a legal, custodial relationship with a child. The legislature has created and refined a statutory scheme by which a stepparent may obtain custody of a stepchild.” M.F., 168 Wn.2d at 532.
¶55 Finally, it bears noting that the facts relied on in the majority to show that no statutory remedy exists are the kind of facts that would be significant if the de facto parent theory applied. See majority at 240. However, in M.F. we refused to even consider whether the stepparent could show factually that the prongs of the de facto parent test were met. It made no difference whether the stepparent could meet the test because the de facto parent test could not be applied at all. We said, “[T]he correct starting point is not whether the de facto parent test has been met. The factors outlined in L.B. are relevant only if this court first decides that the de facto parentage doctrine applies to the circumstances presented in this case.” M.F., 168 Wn.2d at 534.
*251¶56 M.F. dictates that a stepparent is not entitled to bring a custody action under a de facto parent theory, and this result necessarily follows from Allen and Shields.
¶57 The sole recourse for Michael is a third party custody action under chapter 26.10 RCW, and he in fact brings a petition under this chapter. The majority correctly holds that he has failed to show that Laurie Holt (Laurie) is unfit or that placement of her child with her results in actual detriment to the child’s growth and development.
¶58 Once the majority has decided, as it does, that Michael’s petition under the third party custody statutes cannot proceed, it should end the analysis. But the majority does not stop there. It proceeds with its impermissible de facto parent theory, notwithstanding its conclusion that Michael has not made the required substantial showing sufficient to justify impairment of Laurie’s fundamental constitutional rights in the care, custody, and control of her son.
¶59 The majority’s approach is impermissible because it allows a stepparent to seek custody in violation of a parent’s fundamental constitutional rights in her child.
¶60 The majority believes, though, that the consent prong of the de facto parent test protects the parent’s constitutional rights. As we pointed out in M.F., the de facto parent test would be too-easily applied in the stepparent context, is ill suited to the custody issue, and makes no meaningful distinctions in this context. Id. We said about the consent prong: “in the vast majority of cases a parent will encourage his or her spouse, the stepparent, to act like a parent in relationship to the child.” Id. at 535. Our concern is echoed by one noted author, who says in connection with the American Law Institute’s treatment of de facto parents and its test that similarly includes consent:
Because agreement may be implied, this [part of the test] is satisfied when a mother acquiesces to the partner’s behavior— behavior that virtually any mother would welcome in her *252partner, such as taking the child to the doctor, reading to the child, helping the child get ready for bed, and making dinner for the family.
Robin Fretwell Wilson, Trusting Mothers: A Critique of The American Law Institute’s Treatment of De Facto Parents, 38 Hofstra L. Rev. 1103, 1112 (2010).
¶61 Accordingly, satisfying the consent prong is meaningless in the stepparent context. Consent to coparent within the marriage and family unit is not the same as consent to a life-long, parent-child relationship on the part of-the stepparent to continue no matter what happens to the marriage. Yet consent is precisely the hook upon which the majority hangs its catch.
¶62 The other prongs are not particularly probative in the stepparent context, either. We said in M.F.:
[T]he second factor will nearly always be met — that “the petitioner and the child lived together in the same household.” [In re Parentage of] L.B., 155 Wn.2d [679,] 708 [, 122 P.3d 161 (2005)]. The third element is that the petitioner assumed obligations of parenthood without expectation of compensation, and one only has to envision the stepparent attending school functions, helping the child get dressed in the morning, or engaging in the other numerous events that together make up family life with a child to see how easily this factor might be satisfied. The only variable in most cases, it would appear, is the length of time the stepparent has been in a parental role, and generally this would be merely a matter of how long the relationship with the parent endures — hardly a basis for deciding parental status.
168 Wn.2d at 535.
¶63 The majority’s attempt to distinguish M.F. is patently inconsistent with the analysis in it. In M.F., we explained both why the third party custody statutes apply to stepparents and why the de facto test must not. As we observed in M.F., Allen was the existing law at the time the legislature reenacted and continued the existing law regard*253ing third party custody actions and M.F., Allen, and Shields require stepparents to make the heightened constitutional showing of unfitness or detriment to obtain custody.6
¶64 Finally, I note that in M.F. there were two fit parents. This, of course, cannot be a viable distinction because our statutory and constitutional law plainly contemplates and protects the single parent just as it does two parents. A single parent’s constitutional rights in her child must be safeguarded every bit as vigorously as the constitutional rights of two parents together.
¶65 The majority also believes that the present case is analogous to L.B. and that just as the third party custody statutes were available to the same-sex nonbiological parent in L.B., the de facto parent theory is applicable here.
¶66 L.B. is not like the present case. In L.B., the same sex partners could not marry, nor were rights equal to those of heterosexual parents recognized under state statutes at the time. The two parties had been in a long-term committed relationship and did everything they could do to create a child together. They could not marry and could not together conceive their child, unlike heterosexual partners, but they deliberately set out to and did initiate the pregnancy together and both before and after the child’s birth acted in every way as the child’s parents.
¶67 In L.B., the de facto test was a necessary legal channel for attributing to the two partners the parenthood that they already shared. Because of the nature of the parties’ relationship — as a same-sex couple — the parent who was not a biological parent could otherwise be cut off from parental rights under the heightened showing that *254applies when a nonparent seeks custody. The de facto status gave legal effect to a person who was and always had been the child’s parent. No acquired parenthood was ever at issue. Recognizing this, this court applied the de facto parent theory that enabled the nonbiological parent to seek custody under the “best interests of the child” standard applicable between parents.
¶68 The circumstances in a stepparent context are not the same. Parentage exists in the two biological parents who created the child and brought into existence the parent-child relationship. Here, Laurie’s child was created by her and her fiancé, who passed away before the child was born.
¶69 Without doubt, a stepparent may enter the picture and assume a role as a loving, caring parental figure. Our laws permit a stepparent to seek custody of a child under the third party custody statutes. Adoption is also a possibility. But a parent’s constitutional rights must be given precedence over the stepparent, and it takes a very strong showing to overcome a fit parent’s rights. As we held in In re Custody of Smith, 137 Wn.2d 1, 20, 969 P.2d 21 (1998), aff’d sub nom. Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054,147 L. Ed. 2d 49 (2000) (plurality opinion), a fit parent is presumed to act in the child’s best interest and there must be a showing of harm to the child to overcome this presumption.7
¶70 The majority’s decision that de facto parent status is available to a stepparent means that the stepparent is a parent in every respect. L.B., 155 Wn.2d at 710 (“we hold that our common law recognizes the status of de facto parents and places them in parity with biological and adoptive parents in our state”). This means that the stepparent will be able to proceed under the “best interests of the child” standard that applies under chapter 26.09 RCW *255when two parents dispute custody of their child, an easier showing that places the parent’s and the stepparent’s interests on a par.
¶71 This result is in tension with the common law view of stepparents and their obligations to their spouses’ children. One author points out how the concept of parenthood traditionally related to the duties a stepparent has toward such children, saying that stepparents generally have had a recognized relationship with the child of his or her spouse but no continuing duties if the marriage ends. June Carbone, The Legal Definition of Parenthood: Uncertainty at the Core of Family Identity, 65 La. L. Rev. 1295, 1311-12 (2005). “The stepparents’ responsibilities . . . are not permanent” but rather “may be relinquished at will.” Id. at 1312. Absent adoption, stepparents have not been viewed as having a permanent bond with the child, both because any obligation to the child is derivative of the obligation to the legal parent and because if marriage to a legal parent triggered permanent support obligations to the child, it would discourage remarriage. Id. at 1312-13.
¶72 Under our state law “[t]he obligation to support stepchildren shall cease upon the entry of a decree of dissolution, decree of legal separation, or death.” RCW 26.16-.205. Thus, once the marriage ended without Michael having adopted the child, Laurie was unable to compel Michael to pay support. The statute supports the view that Michael is only in a parent-like relationship because of his marriage to Laurie and any rights and responsibilities vis-á-vis Laurie’s child are derivative of that relationship. Once the relationship ends, so do these rights and responsibilities. He becomes a third party to the children when the marriage ends. Laurie cannot compel him to provide child support, a conclusion consistent with the derivative nature of his obligations.
¶73 However, if he were to obtain de facto parent status, he would have the rights and obligations of a parent, as we said in L.B. His relationship to the child would become *256primary and permanent, and he could seek custody under a “best interests of the child” standard. If he did not seek de facto parent status, however, Laurie herself cannot compel him to or make the argument herself, nor can she seek support for the child. This one-sided paradigm is fundamentally at odds with the constitutional rights she has in her child. Why should a stepparent be entitled to seek de facto parent status and then custody under the lower “best interests of the child” standard when, once the marriage ends, the parent has no ability to seek either a permanent relationship for her children with the stepparent or support for the children?
¶74 The majority poses a threat to parents’ constitutional rights that may be far-reaching because of the sheer number of stepparents and stepchildren potentially affected, the fact that the majority’s analysis applies equally well to cohabitating partners of parents, and because the majority appears inclined to find statutory “gaps” that must be filled based solely on different factual circumstances, notwithstanding recent legislation.
¶75 An estimated 25 percent of children today will become part of a family including a stepparent. Sarah H. Ramsey, Constructing Parenthood for Stepparents: Parents by Estoppel and De Facto Parents under the American Law Institute’s Principles of the Law of Family Dissolution, 8 Duke J. Gender & Pol’y 285, 287 (2001) (quoting Frank F. Furstenberg, Jr., History and Current Status of Divorce in the United States, 4 Future of Children, Spring 1994, at 29, 358). Moreover, a large number of children live with one parent, and predictably in a number of these cases there will be a stepparent who is no longer married to the parent. Some “21 million children . . . lived with one parent in 2012.” Jonathan Vespa, Jamie M. Lewis, & Rose M. Kreider, U.S. Census Bureau, Population Characteristics Report No. P20-570, America’s Families and Living Arrangements: 2012, *257at 23 (2013).9 “[A]pproximately 1 in 5 White, non-Hispanic children (21 percent); 1 in 3 Hispanic children (31 percent); and 1 in 2 Black children (55 percent) lived with one parent” in 2012. Id. at 23-26. The vast majority of family groups with one parent are mother-only groups. Id. at 13.10
¶76 Nearly identical statistics reflect 2010 living arrangements involving custody of children. In 2010, about 13.7 million parents had custody of 22 million children under 21 years of age while the other parent lived elsewhere. Timothy S. Grail, U.S. Census Bureau, Consumer Income Report No. P60-240, Custodial Mothers and Fathers and Their Child Support: 2009, at 2 (2011).* 11 The majority of custodial parents were mothers (82.2 percent). Id.
¶77 Census information also shows that cohabitation continues as a growing trend. In 2012, “more cohabiting adults lived with children who were not biologically related to them than did married spouses.” Vespa, Lewis & Kreider, supra, at 21. When such couples separate, the nonparent can readily argue that the majority’s decision and analysis in this case support a de facto parent theory in the cohabitation context.
¶78 One author has described such potential for broad application of the de facto parent theory as “a thinned-out conception of parenthood” that is “primarily a function of co-residence” and that “would give former live-in partners access to a child” even when opposed by the legal parent, “nearly always a child’s mother.” Wilson, supra, at 1109. “Mothers are disproportionately affected by the extension of new parental rights to live-in partners because most non-marital children and children of divorce live with their mothers.” Id. at 1109-10.
*258¶79 In short, the parents who are most likely to be affected by the majority’s decision are mothers who will often be members of a minority race or group. Many women faced with custody disputes will have resources so limited that they are highly unlikely to be able to afford to hire legal assistance in private custody disputes. Cf. In re Marriage of King, 162 Wn.2d 378, 174 P.2d 659 (2007) (dissolution proceeding where residential placement of children at issue; no right to appointed counsel at public expense); id. at 418 (addressing negative impact on custody and closely related matters when indigent litigants lack counsel); see generally Grail, supra, at 4, 5 (over one-quarter, 28.3 percent, of custodial parents had income below the poverty level in 2009; the poverty rate of custodial mothers was 30.4 percent).
¶80 In Washington, as these national statistics suggest, a significant number of parents may be subject to the majority’s flawed analysis that can transform an ex-husband or ex-wife who acquires a stepparent relationship with the parent’s child, or a former cohabitant, into a parent with all of the rights of a parent, including the right to seek child custody under a “best interests of the child” standard without regard to the parent’s fundamental constitutional rights.
¶81 “Best interests of the child” alone provides a greater opportunity for placing a child where a court ultimately decides the child would be best off. But we have cautioned against just this kind of result. We said in Smith that to consider that any lesser standard than strict scrutiny can apply, such as “best interests of the child,”
would be the logical equivalent to asserting that the state has the authority to break up stable families and redistribute its infant population to provide each child with the “best family.” It is not within the province of the state to make significant decisions concerning the custody of children merely because it could make a “better” decision.
*259Smith, 137 Wn.2d at 20. The majority’s analysis brings to pass the very danger we warned of in Smith. Regardless of how carefully couched, how plausibly stated, how well-intended, the end result is a judicial choice, applicable far beyond this case, that the child may be better off with the stepparent or even a former cohabitant. But the constitutional rights in the care, custody, and control of the child are here held by Laurie, not Michael and not anyone else, and “best interests of the child” is constitutionally inadequate.
¶82 We have heretofore adhered to a strict scrutiny analysis when a fit parent’s right to autonomy in child-rearing decisions is at issue. We have done so to protect the fundamental liberty interest that parents have in the care and welfare of their minor children. See In re Welfare of Sumey, 94 Wn.2d 757, 762, 621 P.2d 108 (1980); accord In re Dependency of Schermer, 161 Wn.2d 927, 941, 169 P.3d 452 (2007); Smith, 137 Wn.2d at 15; In re Welfare of Luscier, 84 Wn.2d 135,137,524 P.2d 906 (1974). The right to raise one’s children is deemed essential. Meyer v. Nebraska, 262 U.S. 390, 399, 401, 43 S. Ct. 625, 67 L. Ed. 1042 (1923). “The liberty interest ... of parents in the care, custody, and control of their children [ ]is perhaps the oldest of the fundamental liberty interests recognized by [the United States Supreme] Court.” Troxel, 530 U.S. at 65 (plurality opinion). The Court has “recognized on numerous occasions that the relationship between parent and child is constitutionally protected.” Quilloin v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549, 54 L. Ed. 2d 511 (1978). A “mother Fs] ... right to the care, custody, management and companionship of her minor children” are rights “more precious” to her “than property rights.” May v. Anderson, 345 U.S. 528, 533, 73 S. Ct. 840, 97 L. Ed. 1221 (1953). “It is cardinal with [the Court] that the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.” Prince v. Massachusetts, 321 U.S. 158, 166, 64 S. Ct. 438, 88 L. Ed. 645 (1944).
*260¶83 We must presume that a fit parent acts in the best interests of her child. In re Welfare of C.S., 168 Wn.2d 51, 55, 225 P.3d 953 (2010); Troxel, 530 U.S. at 68, 69 (plurality opinion). “The law’s concept of the family rests on a presumption that parents possess what a child lacks in maturity, experience, and capacity for judgment required for making life’s difficult decisions. More important, historically it has recognized that natural bonds of affection lead parents to act in the best interests of their children.” Parham v. J.R.,442 U.S. 584,99 S. Ct. 2493,61 L. Ed. 2d 101 (1979).
¶84 The majority excuses its constitutional violations by an analysis that can turn Michael into a parent, allowing him to proceed under the “best interests of the child” standard. Although he is not the child’s natural, biological, or adoptive parent, as a de facto parent he can proceed without regard to Laurie’s fitness as a parent and without having to show detriment to the child because Laurie’s rights are no longer superior to his.
¶85 I do not ascribe to the majority’s loosely reframed de facto parent standard for stepparents. Our cases are to the contrary, and the fundamental rights a parent has in the care, custody, and control of her child are too precious to cast aside as no longer of any moment. There is no “gap” in our statutory scheme that demands recognition of this common law theory in the stepparent context, and the de facto parent test itself is a low hurdle over a parent’s constitutional rights.
¶86 As Justice Wiggins urges in his dissent-in-part, we should require a much clearer relinquishment of constitutional rights than from facts showing that Laurie encouraged Michael to form a relationship with her child. Agreement to a close relationship and shared child-rearing responsibilities and rewards within the marriage is not equivalent to a lifelong parent-child relationship and is insufficient to show that Laurie has given up her fundamental rights.
*261¶87 Finally, I comment briefly on the conclusions drawn by the majority and the dissent-in-part about recent changes in statutes addressing parents. In my view, it would be better to address the new enactments in cases where they are at issue. However, without further comment, I do go so far as to say that I believe the legislature has closed the statutory gap we identified in L.B.
Conclusion
¶88 I dissent from the majority opinion because the de facto parent theory should not be applied in the stepparent context. I agree with the majority, however, that Michael Holt has failed to make a sufficient showing that Laurie Holt is unfit or that placement of her child with her would actually result in detriment to the child’s growth and development. Accordingly, his petition for custody of the child must be rejected.

 In 2009, the poverty rate for custodial mothers was 30.4 percent. Timothy S. Grail, U.S. Census Bureau, Consumer Income Report No. P60-240, Custodial Mothers and Fathers and Their Child Support: 2009, at 5 (2011), available at http://www.census.gov/prod/2011pubs/p60-240.pdf. In 2012, about 30 percent of families with a female householder lived in poverty. Carmen DeNavas-Walt, Bernadette D. Proctor, & Jessica C. Smith, U.S. Census Bureau, Consumer Income Report No. P60-245, Income, Poverty, and Health Insurance Coverage in the United States: 2012, at 17 (2013), available at http://www.census.gov/prod/2013pubs/p60245.pdf.


 We recently reiterated that under the third party custody statutes a custody order may be granted to a nonparent only if the court finds that the parent is unfit or that placement with the parent would result in actual detriment to the child’s growth and development. In re Custody of E.A.T.W., 168 Wn.2d 335, 344,227 P.3d 1284 (2010). This standard is necessary to carry out the constitutionally based requirement of according deference to parents in parent-nonparent custody disputes. Id.


 In In re Parentage of C.A.M.A., 154 Wn.2d 52, 109 P.3d 405 (2005), we confirmed that this holding in Smith was not affected by the decision in Troxel.


 Available at http://www.futureofchildren.org/futureofchildren/publications/ docs/04_01_02.pdf.


 Available at http://www.census.gov/prod/2013pubs/p20-570.pdf.


 These statistics for 2012 generally involve children under 18 years of age. Vespa, Lewis & Kreider, supra, at 2.


 Available at http://www.census.gov/prod/2011pubs/p60-240.pdf.